ORDER

On Joint Motion of the Respondent, Gregory P. Gambel, and Special Disciplinary Counsel to Transfer Respondent to Active Status and to Impose Immediate Interim Suspension,
IT IS ORDERED that respondent, Gregory F. Gambel, is hereby transferred from disability inactive status to active status pursuant to Supreme Court Rule XIX, § 22.
IT IS FURTHER ORDERED that respondent be immediately placed on interim suspension pending further orders of this court. The Special Disciplinary Counsel is directed to institute formal charges against respondent, as appropriate.
Victory, J., not on panel. Rule IV, Part 2, § 3.
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana